 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Oakland Press Co., a Subsidiary of Capital CitiesCommunications, Inc. and Local 372, InternationalBrotherhood Of Teamsters, Chauffeurs, Ware-housemen and Helpers Of America. Case 7-CA-13059May 6, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn January 5, 1977, Administrative Law JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefsIand has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge 2and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, The OaklandPress Co., a subsidiary of Capital Cities Communica-tions, Inc., Detroit, Michigan, its officers, agents,successors, and assigns, shall take the action set forthin said recommended Order.Respondent's request for oral argument is denied as the record,exceptions, and briefs adequately present the issues and positions of theparties.2 The Administrative Law Judge properly found, inter alia, that theUnion's March 15, 1976, letters of notification to Respondent terminatedtheir collective-bargaining agreements for the two employee units herein asof May 31, 1976. However, Respondent, in a subsequent motion to reopenthe record, opposed by the Charging Party, contends that a March 11. 1977.letter from the Union to a new employee. which refers to the union-securityprovision in "the existing contract," constitutes a clear admission by theUnion that it did not terminate the collective-bargaining agreements. As theevidence adduced at the hearing before the Administrative Law Judge issufficient to determine the contract termination issue, we find it unnecessaryto consider the proffered evidence and we therefore deny Respondent'smotion.DECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge: This matterwas heard before me on October 18 and 19, 1976, atDetroit, Michigan, upon the General Counsel's complaintwhich alleged that the Respondent, The Oakland Press Co.,a Subsidiary of Capital Cities Communications, Inc.,1hadviolated Section 8(a)(5) of the National Labor RelationsAct, 29 U.S.C. §151, el seq., by refusing to bargain with theUnion for new contracts.Involved in this case are two bargaining units of theRespondent's employees, both of which are represented bythe Union. Collective-bargaining agreements covering bothunits were effective from May 31, 1973, to June 1, 1976. Ineach there was a termination clause the effect which wasthat in the event neither party give notice to "terminate orcancel" the respective contract 60 days prior to the May 31expiration date, the contract would remain in full force ineffect for an additional year.On March 15, 1976, the union business agent sentidentical letters to the Company by which it sought to "re-open" each contract and to negotiate certain changes.The Company takes the position that these letters did notcomply with the termination clause of the contracts andaccordingly, each contract was automatically renewed as ofJune 1, 1976. Thus the Respondent states that it willbargain with the Union concerning any matters notcovered by either contract, but it is not obligated tobargain concerning modification of any term.The General Counsel alleges that by refusing to bargainwith the Union concerning mandatory subjects, specificallyincluding proposed amendments to wages, hours, andterms and conditions of employment, the Company hasthereby violated Section 8(a)(5) of the Act.An additional issue in this matter concerns the unit ofdistrict managers, all of whom the Respondent claims aresupervisors, inasmuch as they are in charge of the papercarriers. The General Counsel contends that the papercarriers are independent contractors. Thus the districtmanagers do not supervise employees of the employer andare therefore not supervisors within the meaning of Section2(1 1) of the Act.All parties were represented by counsel and were giventhe opportunity to examine and cross-examine witnesses.Upon the record as a whole, including my observation ofthe witnesses, briefs, and arguments of counsel, I herebymake the following:I The name of the Respondent appears as amended pursuant to theRespondent's posthearing motion, which is hereby granted.229 NLRB No. 77476 THE OAKLAND PRESS CO.FINDINGS OF FACTI. BUSINESS OF THE RESPONDENTThe Respondent is a Michigan corporation, engaged inthe business of publishing and printing a newspaper ofgeneral circulation. During the calendar year 1975, arepresentative period, the Respondent had gross revenuesin excess of $1 million, advertised various nationally soldproducts revenues from which exceeded $500,000, andpurchased goods, products, and materials valued in excessof $50,000 directly from points outside the State ofMichigan.The Respondent admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDLocal 372, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, it isadmitted by the Respondent to be, and I find, is a labororganization within the meaning of Section 2(5) of the Act.III. THE BARGAINING UNITSAlthough the Respondent did not admit the appropriate-ness of the unit description for the circulation departmenttruckdrivers and city truckdrivers, there is no evidence inthe record that this is not an appropriate bargaining unit.Since at least 1972, the Respondent has in fact recog-nized the Union as the bargaining representative for such aunit. The Respondent and the Union have negotiatedcollective-bargaining agreements covering the unit ofcirculation department truckdrivers and so far as can bedetermined from the record, the Respondent continues torecognize the Union as the representative of these employ-ees. Accordingly, I conclude that the following is a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All Circulation Department Truckdrivers and CityDealer Drivers of the Respondent, excluding all otheremployees, guards and supervisors as defined in theAct.As indicated above, the Respondent denies the appropri-ateness of the unit of district managers on grounds thatthese individuals are supervisors within the meaning of theAct. Thus the Respondent argues that it may voluntarilybargain with the representative of such employees, but itneed not do so and failure to do so is not violative of theAct.The question of whether the district managers constitutean appropriate bargaining unit depends on the status ofsome 1,250 individuals who deliver newspapers for theRespondent.The Respondent contends that these 1,250 individualsare employees within the meaning of Section 2(3) and sincethe district managers have the authority to hire them, firethem, direct them, and the like they are necessarilysupervisors within the meaning of Section 2(1 1) of the Act.The General Counsel, on the other hand, contends that thepaper carriers are independent contractors and thereforethe district managers are not supervisors of employees.Without necessarily concluding that the carriers areindependent contractors, I do agree that they are notemployees. And whatever supervisory authority the districtmanagers may exercise, it is not supervision of employees.Therefore they are not supervisors within the meaning ofthe Act. Newsday, Inc., 171 NLRB 1456 (1968).As to the status of the paper carriers, the evidence andargument is directed principally to the question of whetheror not they are independent contractors. Of course if theyare, then they are not employees. But that is not the realissue. The real issue is whether these individuals areemployees. I conclude they are not, without decidingwhether they are actually independent contractors.The Respondent sought to show that it maintains controlover the manner and means by which the carriers deliverthe papers, and the Respondent presented evidence of anumber of indicators found by the Board to establish such"right of control." On the other hand, the General Counselsought to establish that the Respondent controls only theresult-delivery of the newpapers to specified customers bya certain time each day. And the General Counselpresented evidence of some indicators found by the Boardto demonstrate lack of control over the manner and means.In brief, the material facts show that most of the 1,250paper carriers are children of approximately 12 years of agewho have rather small routes and who deliver thenewspaper on their skateboards, bicycles, by walking, or onhorseback. (There are about 35 motor routes handled byadults.) They typically have about 50 subscribers on theirroutes and typically make about $2 a day from this work-4 cents per paper. (The motor carriers have 175-200subscribers and are paid 6 cents per paper, 2 cents of whichis to cover automobile expenses. Thus the adults make $7to $8 per day, plus expenses.) They do not own their routesand indeed if they fail to deliver the papers or appropriate-ly collect for them, they are summarily terminated.The evidence also shows that typically these youngpeople maintain their routes for a period of 6 months to ayear. (The adults tend to keep their routes somewhatlonger.)It is difficult to conceive that subteenage children whocarry newspapers for a period of 6 months to a year forwhich they are paid in the range of $2 a day areentrepreneurs in the traditional sense of an independentcontractor. This, however, does not necessarily mean thatthey should be considered employees. Their employment, ifany, is very minimal, amounting to only a few hours a weekand lasts, as indicated, typically less than a year. Thequestion here is not so much whether a 12-year-old whodelivers newspapers I hour a day on a skateboard is anentrepreneur, but whether, as a matter of policy, they (orthe adults) should be treated as employees.Though the factors cited by the parties do have somebearing on whether one is found to be an independentcontractor or not, there are additional, and important,considerations here.Specifically, the Respondent has always treated thecarriers as nonemployees, and still does. The Respondentdoes not consider them employees for purposes of income477 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtax withholdings, the Federal Insurance Contributions Act,unemployment compensation, or workmen's compensa-tion.Unlike other employees, the carriers sign a "lease"agreement and post a $10 bond. The Respondent hasclothed them with indicia of independent contractors, andin 1970 agreed that they were nonemployees when thedistrict managers unit was organized.From the record as a whole, it is clear that theRespondent's contention that these carriers are employeesis taken for purposes of this case only.Newsday, Inc., supra, was also a case involving whetherdistrict managers who supervised carriers were employeesand, as here, this hinged on the status of the carriers. Thecarriers' duties, their ages, pay, method of delivery wereessentially identical to the facts here. The employer, ashere, had always considered carriers to be "independentcontractors." The Board found that the carriers not to beemployees and hence the district managers were notsupervisors. The Board therefore found appropriate thepetitioned-for unit of district managers. As to the footcarriers, Newsday is on all fours with the instant case. Themotor carriers' situation here is not sufficiently different tochange the result.I therefore conclude that the district managers areemployees within the meaning of Section 2(3) of the Actand are not supervisors in that they do not exercisesupervisory control over other employees of the employer.The following is a unit appropriate for purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act:All Circulation Department District Managers of theRespondent, excluding all other employees, guards andsupervisors as defined in the Act.IV. THE UNFAIR LABOR PRACTICEThe 1973-76 contracts covering the two bargaining unitsin question have identical "termination" articles whichread, in material part:This Agreement shall be in full force and effect fromJune 1, 1973, to and including May 31, 1976, and shallcontinue in full force and effect from year to the yearthereafter, unless written notice of desire to cancel or toterminate the Agreement is served by either party uponthe other at least sixty (60) days prior to the date ofexpiration.On March 15, 1976, Elton L. Schade, secretary-treasurerof the Union, wrote identical letters to the Respondentwhich stated, in material part:You are hereby notified that Newspaper Drivers andHandlers Local 372, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, desires to continue its currentcollective bargaining agreement with your firm, but2 The contract requires bargaining to commence at least 45 days beforethe May 31 expiration date. Though mentioned in its brief, the Respondentapparently does not contend that violation of this language excused itsalso to negotiate certain changes or revisions in itsprovisions, including those set forth in memorandumagreements and other supplements thereto to takeaffect during the contract period commencing June 1,1976.Local 372 offers to meet and confer with yourrepresentatives for the purpose of negotiating saidchanges or revisions at a mutually convenient date,time and place.The changes or revisions to be negotiated will be sentto you at a later date.The Respondent's new labor counsel, Robert Ballow,received this letter sometime on or after April I. Heconcluded that the Union had not followed the language ofthe termination clauses of the contracts and therefore didnot, by sending this letter, appropriately terminate eithercontract. Ballow concluded that the two contracts wouldautomatically be renewed for a period of I year.Negotiation sessions were set up and the parties in factmet on several occasions in April, May, and June.2A fairsummary of Ballow's testimony, and that of Schade, is thatduring these negotiation sessions Ballow undertook toconstruct a record. In effect he stated that, even though thecontract was not appropriately terminated, he neverthelesswanted to give the Union an opportunity to do so but thatSchade refused.Thus Ballow argues that the Union's letter was anattempt on the part of the Union to negotiate changes inthe contract but at the same time not have the contractterminate, because were the contract to terminate, "con-tractual provisions" (as opposed to those which coveredmandatory subjects of bargaining) would immediatelycome to an end, particulary including dues checkoff.Ballow's carefully constructed argument has a medievaltone. Since Schade did not use the appropriate magicwords in the March 15 letter, it could not have terminatedthe contract. This, however, does not take into consider-ation the past history of bargaining between these partiesor other extrinsic evidence which clearly slows the Union'sposition and which reasonably put the Respondent onnotice concerning it.Having carefully considered Ballow's testimony, I ampersuaded that, following receipt of the Union's March 15letter, he undertook to posture the Respondent in such away that by using a technicality, which Ballow admits, theRespondent would not be required to bargain with theUnion over the subjects covered in the two contracts until1977. I conclude that this was a deliberate attempt to avoidthe Respondent's obligation to bargain with the Union onthe full range of mandatory subjects. If the March 15 letterwas inartfully drafted, at best the defect was technical.A mere technical deficiency in complying with thetermination of clause of a contract is not a sufficient reasonto excuse one's obligation to bargain in good faith.In a substantially similar situation, the union did not givethe proper termination notice under the contract but it didfile with the Federal Mediation Conciliation Servicerefusal to bargain. The first session of April 21 (less than 45 days from May31 ) was arranged on April 6 to the mutual satisfaction of both parties.478 THE OAKLAND PRESS CO.Standard Form F-7, a copy of which was sent to theemployer within the appropriate time interval. In findingthat such a notice was legally effective to reopen thecontract for negotiations, the Board adopted Administra-tive Law Judge Fitzpatrick's reasoning which concludedthat "So long as the essential message was conveyed, it isnot reasonable for Respondent to hold them to thestandards of a Philadelphia lawyer." Champaign CountyContractors Association, 210 NLRB 467, 470(1974).Similarily, in South Texas Chapter, Associated GeneralContractors, 190 NLRB 383 (1971), the union had failed touse the word "termination" in its reopening letter.Nevertheless, in analyzing the letter against the contractclause, the Board concluded that the union had in factterminated the contract and the employer was thereforerequired to bargain for a new one. The significance of thiscase does not involve the particular words of the Union'sletter. Rather, the Board will interpret an ambiguous letterto find the union's true intent.I find that the essential message was in fact conveyed,even if not in the precise, technical terms of the contract. Itis clear from the letter that the Union considered thecontract would expire on May 31 and it wished to negotiatechanges to take effect "during the contract period com-mencing June 1, 1976." A collective-bargaining agreementis a total document. Changes in one or more of its termsnecessarily implies termination of the agreement andemergence of a new one. The Union's March 15 letternecessarily implied termination.In 1973, Schade sent the identical letter to the Respon-dent concerning negotiating new contracts. At that timethere was no question concerning the effectiveness of theletter and indeed the parties did negotiate new contracts.Inasmuch as they were unable to reach these agreementsuntil after the May 31, 1973, expiration date, extensionagreements were entered into.The point here is that the past practice was to treat theCharging Parties' letter as a letter to reopen the contract fornegotiation of all substantive terms and absent agreementprior to May 31 the contract would terminate as of thatdate. However, the Union would consider entering intoextension agreements.Further evidence of Schade's actual intent are his lettersof April II and 19 transmitting the Union's proposals. Hestated in each letter: "Enclosed please find two (2) copiesof the Union's proposal to amend the current DistrictManagers contract, which expires on May 31, 1976."Schade would not have used the phrase "which expireson May 31, 1976," had he in fact taken the position that thecontract would continue in full force in effect after thatdate.The Respondent contends that on every occasion fromApril 6 on, when asked if he intended by his March 15letter to have terminated the contracts, Schade respondedin the negative. Thus at the April 21 meeting, Ballow gaveSchade a letter which said, in material part, "It is theunderstanding of The Oakland Press that any agreement-written, oral, or implied-or any condition of employmentbetween the parties will terminate as of May 31, 1976."Since Schade did not agree to the conclusions of thisletter, such means, according to the Respondent, that theUnion did not intend that the contracts would terminate asof May 31. Such is a possible construction of Schade'sresponse. Equally possible, and in my view more probable,Schade did not believe that all conditions of employmentshould or would terminate.At the April 21 meetings, and those which followed,Ballow may very well had been talking about terminatingthe collective-bargaining agreement but keeping suchmatters as wages in effect, at least until impasse. However,I believe Schade when he says that he thought Ballow wastalking about terminating the collective-bargaining rela-tionship. Schade may be an experienced labor representa-tive but that does not necessarily mean that he is totallyversed in the fine nuances of words of art in these matters.At best there was confusion and no real meeting of theminds concerning what the parties meant when they talkedabout what the Union intended by its March 15 letter.Ballow testified from extensive notes he took during thenegotiating sessions. As indicated, the thrust of histestimony is that he asked the union spokesman (normallySchade but on occasion Edgar Scribener, the Union'spresident) whether the Union had intended to terminatethe contract. Every time he was told no. While I have nodoubt that Ballow's testimony is literally accurate, I amalso convinced that it is incomplete and does not presentthe true picture.For instance, Ballow testified concerning the May 26meeting in part:He [Scribener] said the union was going to operateon the same basis that it has operated in the past. Theunion felt it had a contract which expired on May the31st, 1976. He understood the company's position, thatthey had a one year extension. And I said, "Now, Mr.Scribener, you've injected a new word into this. Youare now using the word 'expire' for the first time that Ihave heard it."It may be that this was the first time a union representa-tive had actually spoken the word "expire" during theirmeetings. But this was not the first usage of the word in thismatter. Schade's letters of April 11 and 19 transmitting hisproposals referred to the contract "which expires on May31, 1976."In any event, regardless of what occurred on and afterApril 21, the question is whether or not the letter of March15 was sufficient to terminate the contract such that theRespondent would be required to negotiate with the Unionfor a successor agreement and bargain in good faith on allmandatory subjects.I find that the Union substantially complied with thetermination clause of the contract. In addition to sendingthe letter of March 15, Schade filled out the FederalMediation Conciliation Service Form F-7 which also wentto the Respondent. Reading the letter in light of the parties'past practice, along with the FMCS Form F-7, there canbe no doubt concerning what the Union had in mind-toreopen the collective-bargaining agreement for negotiationon all matters involving wages, hours, and terms andconditions of employment. In short, to terminate the 1973-76 contracts and negotiate new ones at any time.479 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent cites several cases where the Board"strictly construed" the provisions of a contract whichforeclosed automatic renewal. These cases are substantive-ly distinguishable in that they dealt with the time periodwithin which notice must be sent. Even so, "the Board willconsider mitigating circumstances, in determining thetimeliness of a notice," such as the postal service notpromptly delivering the letter. Mailing the letter wasconsidered to be compliance with the termination clause.United Electronics Institute of Iowa, 222 NLRB 814 (1976).This situation is in any event more analogous toChampaign County Contractors Association, supra, andSouth Texas Chapter, Associated General Contractors, supra,where the Board looked through form to substance andfound sufficient compliance with the termination clause toforeclose automatic renewal.But the Respondent contends that the Union had areason for not actually terminating the contract duringthese negotiations-namely, to be able to have theproduction of the picket line clause should other unionsstrike. The Respondent also argues that, upon termination,the "noncontractual" checkoff provision would automati-cally end, and this the Union did not want. There is noevidence, however, that during their several meetingsBallow ever explained this Byzantine reasoning when hewas attempting to "clarify" the Union's position. Further,there is no evidence that other unions would strike duringthe period following May 31 when the Union and theRespondent might still be negotiating. Finally, there wasno picket line clause in the district managers' contract andtherefore Ballow's reasoning would not be applicable tothat situation in any event. Nor does it follow that thecheckoff clauses would automatically terminate.In attempting to give credibility to its contention that itbelieved the Union had not terminated the contract, theRespondent attributes a strategy to the Union that I find itdid not have.Each of these contracts has a no-strike probation. Thusthe Respondent's reasoning also implies that the Union setout to negotiate changes knowing that the Respondent wasnot required to bargain concerning those subjects coveredin the contracts and knowing that it was foreclosed fromusing economic pressure. Such is so unreasonable that theRespondent could not seriously have believed this to be theUnion's bargaining posture.I am persuaded that the Respondent knew what theUnion had in mind when it sent the March 15 letter-torenegotiate, as it had in the past, a new contract, whichimplies termination of the old. Had Ballow accepted thisand undertaken to negotiate with the Union during Apriland May, it is not unreasonable to conclude that thecontract would have been executed by May 31 or at leastshortly thereafter. It is also reasonable to believe that theparties would have entered into an extension agreements asthey had in the past. By raising this issue of whether theUnion's notice effectively "terminated" the contract, theRespondent obstructed what had previously been anamiable collective-bargaining relationship. By doing so andby now refusing to renegotiate with the Union concerningall mandatory subjects of bargaining, the Respondent hasviolated its obligations under Section 8(a)(5) of the Act.In view of the foregoing, I find it unnecessary to decidethe additional issue of whether or not the Respondentwaived the alleged inadequacy of the notice.CONCLUSIONS OF LAWI. The Oakland Press Company, a Subsidiary ofCapital Cities Communications, Inc., is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. Local 372, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) ofthe Act.3. All circulation department truckdrivers, and citydealer drivers of the Respondent, excluding all otheremployees, guards, and supervisors as defined in the Act isa unit appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. All circulation department district managers of theRespondent, excluding all other employees, guards, andsupervisors as defined in the Act is a unit appropriate forpurposes of collective bargaining within the meaning ofSection 9(b) of the Act.5. The above-named Union is, and at all times materialhereto has been, the exclusive collective-bargaining repre-sentative of the employees in the units described inparagraphs 3 and 4 above.6. On or about March 15, 1976, the Union sentappropriate notices to the Respondent pursuant to theprovisions of the collective-bargaining agreements inexistence between it and the Respondent covering employ-ees in the units above described to terminate or cancel therespective contract and to renegotiate a new contract.7. The Respondent, by failing and refusing to bargaincollectively with the Union as the exclusive representativeof the employees in the above-described units concerningmandatory subjects of bargaining since on or about April21, 1976, has engaged in and is engaging in an unfair laborpractice within the meaning of Section 8(a)(5) of the Act.8. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent engaged in an unfairlabor practice, I will recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.I will recommend that the Respondent be ordered, uponrequest from the Union, to bargain with the Union as therepresentative of the employees in the units herein foundappropriate concerning all mandatory subjects of bargain-ing, and if an understanding is reached to embody thesame into a written signed agreement.I further recommend that the Respondent post the noticeset forth in the appendix attached to this Decision.Upon the foregoing findings of fact, conclusions of law,the entire record in this matter, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:480 THE OAKLAND PRESS CO.ORDER3The Oakland Press Company, Detroit, Michigan, aSubsidiary of Capital Cities Communications, Inc., itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Failing and refusing to bargain collectively uponrequest with Local 372, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica as the exclusive representative of its employees inthe above-described appropriate units with respect to ratesof pay, wages, hours of employment, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights to self-organization, to form, join, or assist any labororganization, to bargain collectively through representa-tives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from anyand all such activities, except to the extent that such right isaffected by the proviso to Section 8(a)(3) of the Act.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a) Upon request, bargain collectively with the above-named labor organization as exclusive representative of allemployees in the above-described bargaining units withrespect to rates of pay, wages, hours of work, and otherterms and conditions of employment and if an understand-ing is reached, embody such understanding in a signedagreement.(b) Post at its principal office copies of the attachednotice marked "Appendix."4Copies of said notice, onforms provided by the Regional Director for Region 7,after being duly signed by the Respondent's authorizedrepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply therewith.:' In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall. as provided in Sec.102.48 of the Rules and Regulations, he adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall hedeemed waived for all purposes.4 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunity topresent evidence, the National Labor Relations Board hasfound that we have violated the National Labor RelationsAct and has ordered us to post this notice and to complytherewith.WE WILL NOT fail or refuse to bargain collectively,upon request, with Local 372, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive representative ofour employees in the appropriate units described belowwith respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment.The bargaining units are:All Circulation Department Truckdrivers, andCity Dealer Drivers, excluding all other employ-ees, guards and supervisors as defined in the Act.All Circulation Department District Manag-ers, excluding all other employees, guards, andsupervisors as defined in the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights to self-organization, to form, join, or assistany labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities, except to theextent that such right is affected by the proviso toSection 8(aX3) of the Act.WE WILL bargain collectively, upon request, withLocal 372, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, asthe exclusive representative of our employees in theappropriate units described above with respect to ratesof pay, wages, hours of employment, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in a signedagreement.THE OAKLAND PRESS Co.,A SUBSIDIARY OF CAPITALCITIES COMMUNICATIONS,INC.481